Name: Commission Regulation (EEC) No 1427/83 of 2 June 1983 applying in the Kingdom of Belgium a special intervention measure for common wheat of bread-making quality at the end of the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/24 Official Journal of the European Communities 3 . 6 . 83 COMMISSION REGULATION (EEC) No 1427/83 of 2 June 1983 applying in the Kingdom of Belgium a special intervention measure for common wheat of bread-making quality at the end of the 1982/83 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 8 (4) thereof, Whereas there is some concern , in relation to the reference price, about the market in common wheat of bread-making quality in the Kingdom of Belgium at the end of the marketing year ; whereas, in accordance with the provisions of Article 8 of Regulation (EEC) No 2727/75, special intervention measures should therefore be applied in the said country at the end of the 1982/83 marketing year in the form of purchases of common wheat of minimum bread-making quality ; whereas such purchases should be limited to the quan ­ tities required to provide support for the market in common wheat of bread-making quality at the mini ­ mum-quality price level ; Whereas the conditions set out in Articles 1 and 2 of Council Regulation (EEC) No 2738 /75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) should apply to such purchases ; Whereas , for determination of minimum bread ­ making quality, reference should be made to the provisions of Commission Regulation (EEC) No 2062/81 of 15 July 1981 laying down the method for determining the minimum bread-making quality of common wheat (4) and to Commission Regulation (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality (5), as last amended by Regulation (EEC) No 1 837/82 (6) ; Whereas the conditions laid down in Regulation (EEC) No 1629/77 will be satisfied at the end of the 1982/83 marketing year ; Whereas the proposed measure is designed to support the market in common wheat at the reference-price level for the marketing year in question ; whereas that price is subject to nine monthly increments, the first such increment occurring on 1 September ; whereas, in order to ensure the effectiveness of this measure and prevent the quantities concerned from being delivered during the 1983/84 marketing year, a flat ­ rate daily subsidy should be paid in respect of the actual storage of the grain in June 1983 ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with Articles 4 (3) and 5 of Regu ­ lation (EEC) No 1629/77, the Belgian intervention agency shall purchase common wheat of minimum bread-making quality, as defined in Regulation (EEC) No 2062/81 , offered to it during June 1983 . 2 . The quantity of common wheat of bread-making quality eligible for buying in under this Regulation shall be limited to 50 000 tonnes . 3 . The price payable shall be the reference price for the 1982/83 marketing year, plus nine monthly incre ­ ments, less 10,40 ECU per tonne . Delivery of the quantities offered must take place not later than 30 June 1983 . A daily subsidy of 0,082 ECU per tonne shall be paid from 1 June until the wheat is delivered or taken over, as the case may be. The Belgian intervention agency shall ensure that equal access to the measure provided for in this Regu ­ lation is afforded to all those who may be concerned . 4 . Purchases shall be made in any of the interven ­ tion centres for common wheat, under the conditions laid down in Articles 1 and 2 of Regulation (EEC) No 2738 /75 . Article 2 The Belgian intervention agency shall , where neces ­ sary, adopt additional procedures and conditions for taking over the wheat, compatible with the provisions of this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Its shall apply from 1 June 1983 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . 3 OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 201 , 22 . 7 . 1981 , p . 6 . 0 OJ No L 181 , 21 . 7 . 1977, p . 26 . (6) OJ No L 202, 9 . 7 . 1982, p . 28 . 3 . 6 . 83 No L 145/25Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 June 1983 . For the Commission Poul DALSAGER Member of the Commission